Citation Nr: 1536147	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  07-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

 The Veteran had active service from November 1965 to November 1966. 

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In November 2010 and July 2012, the case was remanded for further development.   


FINDINGS OF FACT

The ratings assigned for the Veteran's service connected disabilities do not meet the schedular criteria for assignment of a TDIU and these disabilities do not render him unable to secure and follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Subsection (a) of 38 C.F.R. § 4.16 addresses "schedular TDIU", i.e., TDIU where certain percentages of service-connected disability or disabilities have already been established.  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Id.  

Subsection (b) of 38 C.F.R. § 4.16 addresses "extraschedular" TDIU.  It states that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The most recent rating decision of record shows that service connection has been established for residuals of gunshot wound, right shoulder, with bursitis and arthritis, rated 20 percent disabling;  and right shoulder scar, rated 10 percent disabling.  

The Veteran's combined disability rating is 30 percent.  Thus, the Veteran's service connected disabilities do not meet the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16(a).  

Regarding extraschedular consideration, the Veteran has reported that he last worked full time in July 2003 as a brick mason.  He has also reported that he has a high school education and that he receives VA disability payments and Social Security Disability payments.  Additionally, he has indicated that he attempted to work as a truck driver but was unable to tolerate this type of work.  

Although the Veteran has essentially reported that he has unable to perform substantial gainful employment since July 2003, the evidence does not indicate that his service-connected right shoulder disability, including the bursitis, arthritis and scar, by itself, has precluded him from such employment.  To the contrary, a December 2010 VA examiner specifically found that the Veteran's right shoulder disability, in and of itself, would not prevent the Veteran from working.  Nor is there any other medical evidence of record indicating that the shoulder disability alone would prevent the Veteran from engaging in substantial gainful employment.  

Additionally, the Veteran himself has specifically indicated that he was unable to continue working full time as a brick mason due to a combination of his service-connected shoulder disability and non-service connected disabilities, particularly a non-service-connected low back disability.  Accordingly, his lay testimony also does not tend to indicate that the service-connected shoulder disabilities alone would preclude this line of work, providing more evidence against this claim.  Moreover, even assuming that the shoulder disability, including arthritis, bursistis and scar, would preclude actual full time masonry, the evidence does not show that related, less physical work would be precluded due to the shoulder disability alone (e.g. selling masonry supplies or working as a security guard, for example only).  Thus, because the evidence does not tend to indicate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability alone, the Board does not have a basis for referring the claim for a TDIU for extraschedular consideration.  38 C.F.R. § 4.16b.  

The Board understands the Veteran's frustration at not being able to work due to his significant combination of service-connected and non-service-connected disabilities and the financial distress that has resulted from this.  However, it must make a decision by applying the controlling regulations to the evidence of record.  In this case, because the Veteran's service connected disabilities do not meet the schedular requirements for assignment of a TDIU and because the evidence does not provide a basis for referral for extraschedular consideration, the claim for a TDIU must be denied.  38 C.F.R. § 4.16(a), (b).  

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice with regard to claim for a TDIU in May 2014.  To the extent that such notice was after the initial unfavorable adjudication, the Veteran has had a meaningful opportunity to participate in the development of the issue on appeal and the AOJ readjudicated the claims in  a January 2015 Supplemental Statement of the Case.  There has thus been no prejudice to the Veteran due to the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and records associated with the Veteran's prior claim for Social Security Adminstration (SSA) claims are associated with the claims file, as are the assertions of the Veteran and his representative.  VA has also provided adequate examinations with regard to the severity of the Veteran's service-connected disabilities, which have included assessment of how these disabilities affect his employability.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


